EXHIBIT 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 25, 2020
(the “First Amendment Effective Date”), is entered into by ORBCOMM INC., a
Delaware corporation  (the “Borrower”), the other Loan Parties party hereto, the
Lenders (as defined below) party hereto, and JPMORGAN CHASE BANK, N.A., as the
administrative agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H :

WHEREAS, the Borrower, the other Loan Parties party thereto, the banks and other
financial institutions and lenders from time to time party thereto
(collectively, the “Lenders”), and the Administrative Agent have executed and
delivered that certain Credit Agreement dated as of December 18, 2017 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time prior to the date hereof, the “Existing Credit Agreement,” and
the Existing Credit Agreement as amended by this Amendment, the “Credit
Agreement”); and

 

WHEREAS, the Borrower has requested that  the Administrative Agent and the
Lenders make certain amendments to the Existing Credit Agreement, and the
Administrative Agent and the Lenders have agreed to such amendments, subject to
the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the Borrower, the Administrative Agent, and
the Lenders hereby covenant and agree as follows:

SECTION 1.  Definitions.  Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit
Agreement.  Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in each of the Loan Documents shall from and
after the date hereof refer to such applicable Loan Document, as amended hereby.

SECTION 2.  Amendments to Credit Agreement.  Subject to the terms and conditions
of this Amendment, from and after the First Amendment Effective Date, the
Existing Credit Agreement shall be amended as follows:

(a)  Section 1.01 of the Credit Agreement is hereby amended by amending and
restating each of the following definitions in its entirety as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth

 

 

NAI-1513377349

--------------------------------------------------------------------------------

 

therein.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.14(c)), then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 2.00%, such rate shall be deemed to be 2.00%
for purposes of this Agreement.

“Applicable Rate” means, for any day and for any Loan, 3.50% in the case of any
Eurodollar Loan and 2.50% in the case of any ABR Loan:

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as  shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).

“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between:  (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, as of approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, provided that, if any Interpolated
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that, if the
LIBO Screen Rate shall be less than 1.00%, such rate shall be deemed to be 1.00%
for the purposes of this Agreement.

 

NAI-1513377349

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Security Documents, the Fee Letter,
and any amendments to any of the foregoing.

(b)  Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in their entirety in the appropriate alphabetical order,
as follows:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

 

NAI-1513377349

--------------------------------------------------------------------------------

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

 

NAI-1513377349

--------------------------------------------------------------------------------

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

 

(1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

 

(2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Early Opt-in Election” means the occurrence of:

 

 

(1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.14 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and

 

 

(2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

NAI-1513377349

--------------------------------------------------------------------------------

 

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.

 

(c)  Section 1 of the Credit Agreement is hereby amended by adding the following
Section 1.06 immediately following Section 1.05 thereof:

SECTION 1.06.  Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(c) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(e), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section

 

NAI-1513377349

--------------------------------------------------------------------------------

 

2.14(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

(d)  Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety, as follows:

SECTION 2.14.Alternate Rate of Interest.  

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the ten current Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrower will also pay
accrued interest on the amount so prepaid or converted

 

NAI-1513377349

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(d)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(e)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

(f)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
1.00%, such rate shall be deemed to be 1.00% for the purposes of this Agreement.

(e)  Section 6.12 of the Credit Agreement is hereby amended and restated in its
entirety, as follows:

 

NAI-1513377349

--------------------------------------------------------------------------------

 

SECTION 6.12.Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than the applicable minimum Interest Coverage Ratio
set forth below on the last day of each applicable Fiscal Quarter:

 

Fiscal Quarter

Minimum Interest Coverage Ratio

December 31, 2017, through and including March 31, 2019

2.00 to 1.00

June 30, 2019, through and including September 30, 2019

2.25 to 1.00

December 31, 2019, through and including March 31, 2020

2.50 to 1.00

June 30, 2020

2.25 to 1.00

September 30, 2020

2.00 to 1.00

December 31, 2020, through and including March 31, 2021

1.75 to 1.00

June 30, 2021

2.00 to 1.00

September 30, 2021

2.25 to 1.00

December 31, 2021, through and including March 31, 2022

2.50 to 1.00

June 30, 2022, and thereafter

2.75 to 1.00

 

(f)  Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety, as follows:

 

NAI-1513377349

--------------------------------------------------------------------------------

 

SECTION 6.13.Consolidated Net Leverage Ratio.  The Borrower will not permit the
Consolidated Net Leverage Ratio to exceed the applicable maximum Consolidated
Net Leverage Ratio set forth below on the last day of each applicable Fiscal
Quarter:

 

Fiscal Quarter

Maximum Net Leverage Ratio

December 31, 2017, through and including June 30, 2018

5.25 to 1.00

September 30, 2018, through and including December 31, 2018

5.00 to 1.00

March 31, 2019, through and including June 30, 2019

4.75 to 1.00

September 30, 2019

4.50 to 1.00

December 31, 2019

4.25 to 1.00

March 31, 2020

4.00 to 1.00

June 30, 2020

4.50 to 1.00

September 30, 2020

5.00 to 1.00

December 31, 2020, through and including March 31, 2021

5.50 to 1.00

June 30, 2021

5.00 to 1.00

September 30, 2021

4.50 to 1.00

December 31, 2021, through and including March 31, 2022

4.25 to 1.00

June 30, 2022, and thereafter

4.00 to 1.00

 

(g)  Section 9.02(b) is hereby amended by replacing the word “Neither” beginning
such section with the following:

(b)Subject to Section 2.14(c) and (d), neither

SECTION 3.  Conditions Precedent.  This Amendment shall become effective upon
the satisfaction of the following conditions precedent:

(a)  receipt by the Administrative Agent of signatures to this Amendment each
party hereto;

 

NAI-1513377349

--------------------------------------------------------------------------------

 

(b)  receipt by the Administrative Agent of a certificate, signed by a Financial
Officer of the Borrower, dated as of the First Amendment Effective Date, stating
that the representations and warranties of the Borrower under the Credit
Agreement are true and correct in all material respects with the same effect as
though made on and as of the First Amendment Effective Date (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects);

(c)  receipt by the Administrative Agent, for the benefit of the Lenders, of an
amendment fee (the “Amendment Fee”) equal to 0.20% of the aggregate Commitments
of the Lenders under the Credit Agreement, which Amendment Fee shall be due and
payable on the First Amendment Effective Date; and

(d)  the Administrative Agent shall have received from the Borrower (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof) all other costs, fees, and expenses owed by the Borrower to the
Administrative Agent, including, without limitation, reasonable attorneys’ fees
and expenses, to the extent required to be paid by the Credit Agreement on the
First Amendment Effective Date (and, in the case of costs and expenses, to the
extent invoiced at least two (2) Business Days prior to the First Amendment
Effective Date).

SECTION 4.  Miscellaneous.

(a)  Representations and Warranties.  To induce the Administrative Agent and
Lenders to enter into this Amendment, each Loan Party hereby restates and renews
each and every representation and warranty heretofore made by it in the Existing
Credit Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) to which it is a party as fully as if made on the date hereof and
with specific reference to this Amendment and any other Loan Documents executed
or delivered in connection herewith (except with respect to representations and
warranties made as of an expressed date, in which case such representations and
warranties shall be true and correct as of such date).

(b)  Loan Document.  The parties hereto hereby acknowledge and agree that this
Amendment is a Loan Document.

(c)  Effect of Amendment.  Except as set forth expressly hereinabove, all terms
of the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) shall be and remain in full force and effect, and
shall constitute the legal, valid, binding, and enforceable obligations of the
Borrower.

(d)  No Novation or Mutual Departure.  The Borrower expressly acknowledges and
agrees that (i) there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Existing Credit Agreement or any of
the other Loan Documents (as defined in the Existing Credit Agreement), or a
mutual departure from the strict terms, provisions, and conditions thereof,
other than with respect to the amendments set forth in Section 2 above, and (ii)
nothing in this Amendment shall affect or limit the Administrative Agent’s or
any Lender’s right to demand payment of liabilities owing from the Borrower to
the Administrative Agent or such Lender under, or to demand strict performance
of the terms, provisions and conditions of, the Credit Agreement and the other
Loan Documents (as amended hereby), as applicable, to exercise

 

NAI-1513377349

--------------------------------------------------------------------------------

 

any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents (as amended hereby) or at law or in equity, or to do any and all
of the foregoing, immediately at any time after the occurrence of an Event of
Default under the Credit Agreement or the other Loan Documents (as amended
hereby); provided, that this clause (ii) is included herein solely for the
avoidance of doubt, and this clause (ii) shall not serve to imply, (x) that any
Event of Default has occurred or (y) that the Administrative Agent or any Lender
has any immediate right to demand payment of liabilities as a result of any
Event of Default.

(e)  Ratification.  The Loan Parties hereby restate, ratify, and reaffirm each
and every term, covenant, and condition set forth in the Credit Agreement and
the other Loan Documents, in each case, as amended hereby, to which they are a
party effective as of the date hereof, it being understood that such
restatement, ratification and reaffirmation of any representation or warranty
set forth in the Credit Agreement shall be subject to Section 4(a) hereof.

(f)  Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  

(g)  Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, emailed pdf or
other electronic method of transmission pursuant to which the signature of such
party can be seen shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

(h)  Recitals Incorporated Herein.  The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

(i)  Section References.  Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(j)  Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.

(k)  Severability.  Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(l)  Reaffirmation of Loan Parties.  Each Loan Party (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Loan Documents (including, without limitation, the
Collateral Documents and the Loan Guaranty) to which it is a party, and (iii)
agrees that none of its respective obligations and covenants shall be reduced or
limited by the execution and delivery of this Amendment.

 

NAI-1513377349

--------------------------------------------------------------------------------

 

[SIGNATURES ON FOLLOWING PAGES.]

 

 

 

NAI-1513377349

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORBCOMM INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 



Signature Page to First Amendment

 



NAI-1513377349v4

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

 

 

ORBCOMM LLC

 

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

 

ORBCOMM License Corp.

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM International Holdings LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM International Holdings 1 LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM International Holdings 2 LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

NAI-1513377349

Signature Page to First Amendment

--------------------------------------------------------------------------------

 

 

 

 

ORBCOMM International Holdings 3 LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM Africa LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM AIS LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM Central America Holdings LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM China LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 



NAI-1513377349

Signature Page to First Amendment

--------------------------------------------------------------------------------

 

 

 

ORBCOMM CIS LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM India LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM Networks, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM SENS, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

ORBCOMM South Africa Gateway Company LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

NAI-1513377349

Signature Page to First Amendment

--------------------------------------------------------------------------------

 

 

 

 

Ameriscan, Inc.

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

GlobalTrak, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

InSync Software, Inc.

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

MobileNet, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

SKGTIC Holdings, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 



NAI-1513377349

Signature Page to First Amendment

--------------------------------------------------------------------------------

 

 

 

StarTrak Information Technologies, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

StarTrak Logistics Management Solutions, LLC

 

 

 

 

 

 

 

By: its sole member STARTRAK INFORMATION TECHNOLOGIES, LLC, by its sole member
ORBCOMM INC.

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

WAM Solutions, LLC

 

 

 

 

 

 

 

By: ORBCOMM INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Constantine Milcos

 

 

 

 

Name:

Constantine Milcos

 

 

 

 

Title:

EVP/CFO

 

 

 

 

 

 

 

 

 

 

NAI-1513377349

Signature Page to First Amendment

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, and as Administrative
Agent, Swingline Lender, and Issuing Bank

 

 

 

By:

/s/ Nisha Gupta

 

 

 

 

Name:

Nisha Gupta

 

 

 

 

Title:

Authorized Officer

 

 

 

 

NAI-1513377349

 

Signature Page to First Amendment